Case 4:18-cv-03985 Document 156 Filed on 12/11/20 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             December 11, 2020
                                                                              David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        JAYLA ALLEN, et al,           §   CIVIL ACTION NO.
                  Plaintiffs,         §   4:18-cv-03985
                                      §
                                      §
               vs.                    §   JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        WALLER COUNTY,                §
        TEXAS, et al,                 §
                      Defendants.     §

                                    ORDER

            The joint agreed motion to extend the deadline for post-trial
       submission of proposed findings of fact and conclusions of law
       and memorandum of law is GRANTED. Dkt 155.
            The deadline for the parties to make such filing is extended
       to January 22, 2021.
            The parties may request a further enlargement of time on
       showing of good cause.
            SO ORDERED.
           Signed on December 11, 2020, at Houston, Texas.



                                    Hon. Charles Eskridge
                                    United States District Judge
